Opinion by
Mr. Justice Stewart,
The plaintiff was a commission merchant doing business in the City of New York; the defendant, a chartered charitable institution located in the City of Philadelphia, supporting and giving employment to persons blind and indigent. One branch of industry in which the inmates of this institution are employed is the making of brooms. On the 16th of April, 1913, the plaintiff gave to *429defendant’s superintendent a written order for 4,000 dozens of brooms, of different grades, sizes and prices, which reads as follows: “Four thousand dozens of the following brooms at the following prices, same to be taken out up till August 16th, at the rate of about one thousand. (1,000) dozens per month. Should I not be able to take out exactly a thousand per month whatever the remaining quantity will be, I will take all of them out during the month of August.” The order enumerates various sizes and kinds of brooms and their respective prices, and provides: “ I also have the option of taking the'above quantity in any sizes that I may have call for. This order not to be filled at higher prices than last charged without advice.” This order was accepted by the defendant, and during the months of April, May, June and July following, plaintiff received shipments of brooms aggregating 182 dozens brooms. On the 15th of August following, the last day of the period during which the brooms were to be shipped under the contract, plaintiff sent the following telegram to the defendant from New York: “Ship as soon as possible balance of brooms on my standing contract.” This was followed by a letter dated the same day as the telegram, but not received until the next, confirming the telegram and specifying the quantity and sizes of brooms that plaintiff required to be shipped. The letter specified three different varieties of brooms. Defendant failed to comply with this demand, whereupon the plaintiff brought his action to recover damages for alleged breach of contract. The-facts we have stated all appear in the plaintiff’s testimony. It there further appears that plaintiff made no attempt to supply himself with other brooms to take the place of those the defendant had failed to furnish. He did, however, introduce testimony as to the market price of such brooms as he had ordered, at the time of defendant’s alleged breach of its contract. At the conclusion of plaintiff’s evidence, the court directed a nonsuit, which it subsequently declined to take off. *430The present appeal is from the order refusing to take off the nonsuit. It is from the opinion filed in connection with this refusal of plaintiff’s motion that we are informed as to the reason for the nonsuit. We quote therefrom : “At the conclusion of plaintiff’s case, counsel for defendant moved for nonsuit on the ground that as plaintiff has not gone into the open market, or made purchases of brooms from other sources in order to supply his needs, it did not appear that he had sustained any damages, and therefore could not recover. The learned trial judge thereupon entered a nonsuit. We are of opinion that the ruling of the trial judge was correct. The testimony fails to show wherein the plaintiff was damaged. The law is well settled that in cases where the vendor refuses to deliver goods sold to buyer, the measure of damages is “the difference between the contract price and any greater market price that the buyer has been compelled to pay.” This is not a correct statement of the law.
Upon a breach of contract by a vendor in failing to furnish his vendee goods contracted for, the latter is entitled to recover compensation for his loss, and that loss is measured by the difference in market value of the goods the vendor had contracted to furnish and the contract price which he had agreed to accept. The law is not concerned to inquire whether the vendee supplied from other sources the goods the vendor had agreed to furnish, nor does it concern the vendor. The measure of damage is not conditioned on any such circumstances. Except where special damages are claimed, the difference between the contract price and the market value at the time of the breach is the true measure of the damage, whether the vendee has purchased goods to take the place of those the vendor was to furnish or not. The plaintiff téstified to what this difference was. That of itself wás sufficient to carry the case to the jury. It would be for the jury to pass upon the sufficiency of'the evidence. The nonsuit was improperly ordered. The judgment is reversed with a procedendo: